Citation Nr: 9923016	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-30 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
August 1969 rating decision which denied service connection 
for a bilateral knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

3.  Entitlement to a compensable rating for a scar of the 
penile shaft.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
February 1969.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claim was remanded by the 
Board in April 1997 and in February 1998.  It is now before 
the Board for further appellate review.


FINDINGS OF FACT

1.  Service connection for arthralgia of the knees was denied 
by the RO in August 1969.

2.  That decision of the RO was supported by the evidence 
then of record.

3.  The additional evidence submitted since the 1969 decision 
of the RO which denied service connection for arthralgia of 
the knees is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran has patellofemoral arthritis which had its 
onset during service.

5.  The veteran has a scar on the shaft of the penis which is 
well healed and non-tender, and causes no impairment of 
function.


CONCLUSIONS OF LAW

1.  The decision of the RO in August 1969 which denied 
service connection for arthralgia of the knees did not 
involve clear and unmistakable error.  38 U.S.C.A. §§ 5108, 
5109A, 7105(d) (West 1991 & Supp. 1998) 38 C.F.R. §§ 3.104, 
3.105, 3.156(a) (1998).

2.  The evidence received since the 1969 decision of the RO 
which denied service connection for a bilateral knee disorder 
is new and material and that claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran has patellofemoral arthritis which was 
incurred during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(b) (1998). 

4.  A compensable rating for a scar of the shaft of the penis 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.31, 4.118 Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Knee Disorder

Service connection for a knee disorder was denied by the RO 
in a decision dated in August 1969.  That decision was not 
appealed and became final.  38 U.S.C.A. § 7105(d) (West 1991 
& Supp. 1998).  It can be revised only upon a showing that it 
was clearly and unmistakably erroneous, or upon reopening 
with new and material evidence.  38 U.S.C.A. §§ 5108, 5109A 
(West 1991 & Supp. 1995); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(1998); Manio v. Derwinski, 1 Vet.App. 140 (1991).

In Russell v. Principi, 3 Vet. App. 310 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") (en banc) defined clear 
and unmistakable error (CUE) as "...the sort of error which, 
had it not been made, would have manifestly changed the 
outcome."  The Court noted further that "In order for there 
to be a valid claim of CUE, the claimant, in short, must 
assert more than disagreement as to how the facts were 
weighed or evaluated."  Russell, 3 Vet. App. at 313.  Here, 
the appellant argues that at the time of the August 1969 
decision the RO did not provide a medical examination and 
that he never received notice of the rating decision.  The 
Board notes that at the time of that rating decision a VA 
examination dated in June 1969 was of record and that notice 
of the decision was mailed to the veteran at his last known 
address and it was not returned by the Postal Service as 
undeliverable.  He is presumed to have received that notice.  
Saylock v. Derwinski, 3 Vet.App. 394 (1992).

At the time of the August 1969 decision of the RO the 
evidence consisted of service medical records and a VA 
examination report.  Service medical records revealed that in 
October 1966 the veteran complained of pain on the lateral 
aspect of the right knee.  X-rays revealed no significant 
abnormality.  An Ace bandage and medication were prescribed.  
A few days later examination of the right knee revealed that 
there was no swelling or effusion and ligaments were stable.  
There was some tenderness along the medial joint line.  He 
had full painless range of motion of the left knee and was 
able to squat.  The examiner opined that his complaints of 
knee pain were inconsistent and exaggerated.  The pertinent 
impression was possible internal derangement of the "left" 
knee, not verified by examination.  He again complained of 
knee pain in January 1967.  There was no swelling, redness or 
limitation of motion.  On separation examination the veteran 
complained of cramps in the legs and painful knee joints.  No 
abnormal findings with regard to the lower extremities were 
reported on examination.

On VA examination in June 1969 the veteran complained of 
sharp pain in the knees since October 1966, especially when 
sitting.  He reported that extending the knees relieved the 
pain after a short time.  He stated that he had no redness or 
swelling of the knees and that they did not tire unduly.  
Examination revealed that the knees were normal in appearance 
except for a small area just below the right patella which 
resulted from a recent fall.  The patellae were freely 
movable and he had full flexion and extension of the knees 
without pain or discomfort.  There was mild crepitation on 
flexion of the knees.  There was no tenderness.  X-rays of 
the knees were reported to be negative.  The pertinent 
diagnosis was arthralgia, both knees, complained of.

On the basis of that evidence the RO concluded that the 
evidence did not show that a chronic knee disability was 
incurred in service.  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence) 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(b) (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  In this regard the Board 
notes that the diagnosis of arthralgia on the VA examination 
in June 1969 did not constitute a medical diagnosis of a 
current disability.  Arthralgia is defined as neuralgia or 
pain in a joint.  Dorland's Illustrated Medical Dictionary 
213 (24th ed. 1965).  When the examiner reported a diagnosis 
of arthralgia, complained of, he was merely reporting the 
fact that that the veteran complained of pain and not 
certifying that there was evidence of a current disability.  
In the absence of medical evidence of a current disability at 
that time, the decision of the RO denying service connection 
for a knee disorder was reasonable on the evidence then of 
record and that decision was not clearly and unmistakably 
erroneous.

In order to reopen his claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  The Court has 
held that new evidence is not that which is merely cumulative 
of other evidence on the record and material evidence is that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  The Court has also held 
that in determining whether an appellant has submitted new 
and material evidence the Board is required to consider all 
evidence submitted since the last final denial of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The Board is 
cognizant of the decision of the Federal Circuit Court in 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998), but that 
decision overruled only the third step of the three step 
process for determining whether a claim should be reopened.  
Both the regulation and Colvin still require that the Board 
determine whether additional evidence submitted by a veteran 
in an attempt to reopen a finally denied claim is first 
"new" and second "material."  Only after having found that 
additional evidence is "new and material," and, thus, 
reopening the claim, does the question of whether the claim 
is well-grounded arise.  Winters v. West, 12 Vet.App. 203, 
(1999), Elkins v. West, 12 Vet.App. 209, (1999).  

Since the August 1969 decision of the RO the additional 
evidence received includes a report of an orthopedic 
evaluation at an army hospital in July 1968 which reveals 
that the veteran complained of intermittent pain in the right 
knee since basic training.  He stated that he hit his right 
knee on a rock.  There was no locking, catching, clicking, 
collapsing or swelling of the knee.  His only symptom was 
pain which came on after some activity followed by prolonged 
sitting.  The pain began under the upper portion of the 
kneecap and, as he straightened his knee, it became more 
intense and extended down the area of the patella tendon and 
the anterior portion of the tibia and reached maximum at full 
extension.  The pain sometimes lasted all day and sometimes 
lasted only a few hours.  Examination revealed full range of 
motion of the knee with no effusion.  There was good 
stability of the collateral and cruciate ligaments.  There 
was no evidence of a cartilage tear.  There was some 
crepitation between the femoral condyle and the patella on 
flexion and extension bilaterally.  X-rays of the right knee 
were reported to be within normal limits.  The impression was 
contusion of the right patella with possible subsequent 
capsular scarring of minimal nature.

In support of his reopened claim the veteran submitted 
medical records showing that between August and November 1995 
he was treated for complaints of right knee pain and that the 
diagnosis was patellofemoral arthritis.

On VA examination in March 1998 the veteran reported that he 
injured both knees during basic training in 1966.  He 
reported that he had recurrent bilateral knee pain during 
service which was aggravated by physical activities, running 
and crawling.  The pain continued after service and increased 
over time.  On examination he complained of recurrent pain 
and swelling in both knees, aggravated by ascending or 
descending stairs, walking, driving and sitting with the 
knees flexed.  Examination revealed lateral facing patellae 
bilaterally when sitting or standing.  He walked with a stiff 
legged gait.  Range of motion of the right knee was from 0 
degrees extension to 90 degrees flexion.  Range of motion of 
the left knee was from 0 degrees extension to 100 degrees 
flexion.  There was no palpable effusion.  There was no 
tenderness to palpation over the medial or lateral joint 
lines.  The veteran complained of tenderness on direct 
pressure over the anterior surface of both patellae.  There 
was subpatellar crepitation on active flexion and extension 
of the knees.  Cruciate and collateral ligaments were intact 
bilaterally.  X-rays revealed degenerative changes at the 
patellofemoral joint bilaterally, more severe on the right.  
The diagnosis was patellofemoral arthritis, bilaterally.  The 
examiner opined that the veteran may have been suffering from 
chondromalacia patella of both knees during service and x-ray 
examination would have been within normal limits.  He opined 
that the veteran's current knee disabilities were related to 
his knee complaints which were noted during service.

The Board finds that the opinion of the VA physician who 
examined the veteran in March 1998 constitutes new and 
material evidence of current disability and provides a nexus 
between the current disability and the veteran's complaints 
of knee pain during service.  Since new and material evidence 
has been submitted, the veteran's claim is reopened.  The 
opinion of that physician also provides evidence of the onset 
of the veteran's knee disorder in service and, thus, fulfills 
all of the requirements for establishing a well grounded 
claim of, and entitlement to, service connection for 
bilateral patellofemoral arthritis.  See Caluza, supra.  

Increased Rating for a Scar of the Penile Shaft

Service medical records reveal that in June 1968 the veteran 
developed a lesion of the penis.  On VA examination in June 
1969 there was an ill-defined, almost invisible scar about 2 
cm. in diameter on the skin over the shaft of the penis.  
Service connection for that scar was granted by the Board in 
February 1998.  The RO implemented the grant and rated the 
disability noncompensable.  

On VA examination in March 1998 the veteran complained of a 
scar on his penis which occasionally bled with sexual 
intercourse and sometimes became sore.  Examination revealed 
an almost imperceptible scar transversely across the dorsum 
of the penis at the junction of the middle and distal 1/3.  
It was supple and not tender.  There was no evidence of any 
difficulty with it at the time of the examination.  The 
diagnosis was almost imperceptible scar.

A 10 percent rating is provided for superficial scars which 
are tender and painful on objective demonstration, or poorly 
nourished with repeated ulceration.  Scars may also be rated 
based on impairment of function.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118 Codes 7803, 7804, 7805 (1998).  
Since ulceration, tenderness, pain are not shown, a 
compensable rating under Codes 7803 or 7804 is not warranted.  
And, although the veteran complains of painful intercourse, 
no impairment of function is clinically demonstrated.  Hence, 
a compensable rating under Code 7805, likewise, is not 
warranted.  Since the appeal is from the initial rating 
assigned for this disability, the Board has considered the 
possibility of staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, it is not shown that at any time 
during the evaluation period there were symptoms warranting a 
compensable rating under the criteria outlined above.  The 
preponderance of the evidence is against this claim; hence, 
it must be denied.


ORDER

The appeal to establish there was clear and unmistakable 
error in an August 1969 rating decision denying service 
connection for bilateral knee disability is denied.  Service 
connection for bilateral patellofemoral arthritis is granted.  
A compensable rating for a scar of the shaft of the penis is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

